Title: To Benjamin Franklin from John Barry, 2[8] February 1782
From: Barry, John
To: Franklin, Benjamin


Sir.
L.Orient Feby. 29. 1782
Inclos’d I send your Excellency an Account of Sundry Frenchmen who Came in the Alliance from Boston which I hope you will have settled— The Greatest part of them when received on board were sick and almost naked, the Consequence was I deliverd them Cloaths the same as my People. On my arrival here I acquainted the Commissary of the Number I had on board & that I should allow them the same Wages as my People, but that I was apprehensive they had fallen in Debt from the Quantity of Close they had received.— I then deliverd him an order to take them out with his promise that he would settle the Account. However on furnishing him with it he refused payment, & said it must be sent to the Minister. I then told him it was not dealing candid with me, & assured him, I should not take his word again— By delivering the Frenchmen up, my ships Crew was reduced to a small number, and Consequently oblig’d to lye in the harbour, and I under the Disagreable Necessity of not complying with my orders.— I am sorry to say that a Number of Americans being on board Vessels in this place and from some frivilous pretence I could not get them, but In short I think they mean to trample on us— One great reason they have to Keep them from us is that when they find we demand an American, they trump up an Account against him which they know we Cannot Pay, or if we do they make it worth their while— In short I have one before me at present which will Convince you of the justice of what I assert— There are three Americans in Goal here who the Capt. have trumpt up an Account against of Twelve hundred Livres, seven hundred of which is for Apprehending of them and bringing them here, and they are now lying in Prison, and it is out of my power to advance the money— I am sure three Sailors might be brought from the furtherest part of France here for half the Money.— In short I am convinc’d of it, being oblig’d to send to Morleaux for some in order to get the Alliance to Sea, but all my Officer could procure was Nine, altho a great Number there but the Commisary would not lett him take an American out of the Vessels in the harbour. However the Marishause [Maréchaussée] and all the other Expences did not Amount to one half of Seven hundred livres, altho the distance was near equal.
I am this moment honord with yours of the 10 Instant & am sorry to tell you that it is entirely out of my power to go to Brest being determined at all events to Comply with my Orders,— but had the Goods been here with your Reccommendation, I should have taken as much of them on board as I conveniently could, without Lumbering my Ship, or putting her out of the line of Sailing or Fighting— As there are but two Frigates belonging to the Continent, it will not do to break Orders— I would go as far for His Excellency Doctr. Franklin as any Man in the World, but I cannot think at present that it is advisable.— With Respect to Freight from this place, if the Goods were here, I am sure they might be got to America in good Vessels, and I have no doubt but Mr. Barcley on his Arrival will Reccommend to your Excellency to have all the public property Shiped from this place, there being a great Number of fast Sailing Vessels, trading from Philadelphia here.— As for sending Powder or Arms to the Eastern Provinces at this time, it might be as well in france.
When I left Boston there was Two hundred Tons of Powder drifting about the harbour in a Vessel, with only one Anchor & one Cable, having no place of Security on Shore to put it, owing to all the Magazines being full before it arrived.— And I am sure there were Twenty thousand small Arms lying in the Stores that they could not procure Waggons, or did not think it worth their while to pay the hawling to Camp, or perhaps did not want them— As I wrote your Excellency in my last that I should sail at the Return of the post, but you ordering your Dispatches for Brest I shall wait for them untill the Return of this Post, which is stretching my Orders further than I wish for—
I remain Sir Your Most obt. Huml Servt—
John Barry
His Excellency Benja. Franklin Esqr.—
